Citation Nr: 1001011	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-17 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred for treatment at Saint Alphonsus Regional Medical 
Center from April 26, 2004, to May 7, 2004.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 decision, in which the VAMC denied the claim 
for reimbursement of medical expenses incurred from April 26, 
2004, to May 7, 2004, at Saint Alphonsus Regional Medical 
Center.  The Veteran filed a notice of disagreement (NOD) in 
October 2006.  A statement of the case (SOC) regarding the 
denial of payment for unauthorized medical expenses was 
issued in February 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2007.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In June 2009, the Veteran submitted additional medical 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

For the reasons expressed below, the matter on appeal is 
being remanded to the VAMC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

An April 25, 2004, VA entry indicates that a call was 
received regarding the Veteran from Grande Ronde Hospital, 
requesting a transfer to the Portland VAMC for treatment for 
chest pain.  The Veteran was currently in the critical care 
unit.  The note indicated that, for now, the Portland VAMC 
had no critical care unit.  The transfer was delayed until a 
bed was available.

An April 26, 2004, morning VA note shows that the community 
hospital deemed the Veteran stable for transfer.

A subsequent April 26, 2004, VA entry shows that a call was 
received from Grande Ronde Hospital indicating the Veteran 
needed urgent admission.  The VA attempted to contact the 
Seattle VAMC, Portland VAMC, Boise VAMC, and Spokane VAMC.  
There were no beds.  Per the Veteran's physician at the 
Grande Ronde Hospital, the Veteran could not wait any longer.  
Subsequently, at 1:15 in the afternoon, the Seattle VAMC 
called saying it could accept the Veteran, and a cardiologist 
was calling Grande Ronde Hospital.  When the VA contacted 
Grande Ronde Hospital to arrange transportation, it was 
informed that the Veteran was already flown to Saint 
Alphonsus Regional Medical Center.

An April 27, 2004, record from Saint Alphonsus Regional 
Medical Center, submitted by the Veteran, indicates that the 
Veteran was evaluated and recommended to undergo 
revascularization in 24 to 48 hours.  It was advised by the 
doctors that the Veteran not be transferred given the risk of 
myocardial infarction and further cardiac instability during 
transfer.

A July 2004 written statement from a nurse indicates that the 
Veteran was admitted to Grande Ronde Hospital on April 25, 
2004.  On April 26, 2004, the nurse reported to the VA 
hospital in Walla Walla that the Veteran was at their 
facility and needed the treatment of a cardiologist.  She 
also believes that the VA hospital was contacted on April 25, 
2004, to facilitate a transfer.  The Veteran was transferred 
on April 26, 2004, to a private hospital, since there was no 
availability at a VA facility.

In a March 2005 written statement, it appears that a VA 
physician reviewed records from the Veteran's admission to a 
private hospital on April 26, 2004.  His vital signs at that 
time were stable.  This implied that his symptoms, although 
concerning, were far from being a critical unstable cardiac 
condition.  He clearly could have been transferred to the 
Boise VAMC for observation and to await transfer to Seattle.  
It has never been the physician's policy to preauthorize care 
that is already underway and that has been unauthorized to 
begin with.  In his discussion with the Veteran's private 
physician, he encouraged a transfer to the VAMC if the 
Veteran was stable and informed him that any proposed surgery 
could not be preauthorized.

The current claim has been considered under pertinent 
provisions of The Veterans Millennium Health Care and 
Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2009).  Under that statute-which 
also provides general authority for the reimbursement of non-
VA emergency treatment-payment for emergency services may be 
made only if all of the conditions set forth in 38 C.F.R. § 
17.1002 (2009) are met.  

In this appeal, the Veteran's claim was denied by the VAMC 
because it was determined that a VA facility was feasibly 
available to provide the care.  The Board notes, however, 
that there is no medical opinion to directly address this 
point.

Hence, the VAMC should furnish the entire claims file and 
combined health record to an appropriate physician to obtain 
an opinion addressing the question of whether the Veteran 
could have been transferred to the VAMC following his initial 
transfer on April 26, 2004, and prior to the April 27, 2004, 
private record indicating it was not advisable for the 
Veteran to be transferred.  If the Veteran could not be 
transferred at that time, the physician should opine whether 
the Veteran could have been transferred to a VA facility at 
any time prior to his discharge on May 7, 2004.

Prior to arranging for a VA physician to review the claims 
file, the VAMC should attempt to obtain all hospitalization 
records concerning the Veteran from Grande Ronde Hospital and 
Saint Alphonsus Regional Medical Center, dated from April 25, 
2004, to May 7, 2004.  The evidence shows that the Veteran 
was stable for transfer on April 26, 2004, since he was 
transferred from one private hospital to another.  In 
addition, an April 27, 2004, private hospital entry shows 
that doctors advised that the Veteran not be transferred 
prior to surgery.  However, only some of the records from the 
April 25, 2004, and April 26, 2004, hospitalizations are 
associated with the claims file.  The Board finds that a 
remand is necessary to attempt to obtain these records.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met, 
the VAMC should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The VAMC's letter should clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After completing the instructions 
above, the VAMC should forward the claims 
file and combined health record to an 
appropriate physician to obtain an opinion 
regarding whether the Veteran's condition 
on April 26, 2004, or April 27, 2004, was 
such that transfer to a VA facility would 
be hazardous to life or health, and 
whether any VA facility capable of 
providing the treatment necessary in this 
case was feasibly available at the time.  
If it is determined that the Veteran could 
not be transferred on April 26, 2004, or 
April 27, 2004, the physician should opine 
whether the Veteran could have been 
transferred to a VA facility at any time 
prior to his discharge on May 7, 2004.

The physician should set forth the 
complete rationale for all conclusions 
reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the Veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


